There is a vacancy in each of the two offices of United States Senator from Florida to be filled at the general election to be held in the State of Florida on November 3, 1936.
The vacancies in the stated offices occurred too late for party candidates to be duly nominated at the general primary elections held in June, 1936, and the question presented is whether aspecial primary election called by a party State executive committee to nominate party candidates should be conducted "in the manner provided" by the statute for nominating *Page 21 
party candidates for election as United States Senators from Florida.
The Federal Constitution provides that:
"When vacancies happen in the representation of any State in the Senate, the executive authority of such State shall issue writs of election to fill such vacancies: Provided, that the Legislature of any State may empower the executive thereof to make temporary appointment until the people fill the vacancies by election as the Legislature may direct." Art. XVII.
A Florida statute provides that:
"Should a vacancy happen in the representation of this State in the Senate of the Congress of the United States, the Governor shall issue writs of election to fill such vacancy at the next general election; and the Governor may make temporary appointments until the vacancy is filled by election." Sec. 457 (392) C.G.L.
Under the above organic and statutory provisions, when a vacancy happens in the office of United States Senator from Florida, "the Governor may make temporary appointments until the vacancy is filled by election as the Legislature may direct," and "the Governor shall issue writs of election to fill such vacancy at the next general election." Statutes of the State require that party nominations of candidates for election to the office of United States Senator "shall be made in the manner provided" in the statute, "and not otherwise"; and that "the name of no person" not so nominated "shall be placed upon the official ballots to be voted at any general election, as a candidate for any office, when provision is made herein for nominating candidates for such office, unless such person shall have been nominated for such office under the provisions of this Article." Sec. 355 (299) C.G.L. *Page 22 
When the above statute was enacted in 1913 it provided for party candidates for elective offices to be nominated by primary elections only. Later certain of such nominations were authorized to be made by party executive committees upon the happening of stated contingencies. See Sec. 411 (354) C.G.L. Supplement 1934 and 1936, Chap 13761, Acts of 1929. Whether under the above quoted organic provisions the "writs of election" required to be issued by the Governor do not require a call for nominationsunder the statute to select party candidates to fill the vacancies in office referred to herein, so as to have a legal and effective compliance with the organic command for "an election to fill such vacancies" "at the next general election," has not been discussed by counsel in this case.
The Federal Constitution provides that when vacancies happen in the offices of United States Senators "the executive authority of the State shall issue writs of election to fill such vacancies"; and the Florida statute provides that "the Governor shall issue writs of election to fill such vacancy at the next general election." As nominations under the statute are essential to the placing of the names of party candidates upon the general election ballots, it may be that the "writs of election to fill such vacancies" in offices commanded to be issued by the Governor by both the Federal Constitution and the State statute, by implication of law require nominations to be "made in the manner provided" in the statute; for otherwise the commanded "writs of election to fill such vacancies" might be ineffectual to comply with the intent of the organic and statutory provisions, if the names of party candidates are not legally put upon the general election ballots, so that vacancies in the offices may be filled at the next general election, as required by the Federal Constitution and by State statute. The Governor *Page 23 
can only make "temporary appointments until the people fill the vacancies by election as the Legislature may direct."*
Legislation has been enacted as contemplated by the Federal Constitution, Article XVII.
The statutes prescribing the manner of making nominations that are prerequisites to a legal placing of the names of party candidates on the official general election ballots should be interpreted so as to effectuate and not to frustrate controlling organic law. Such statutory provisions are expressly made applicable to the nominations of party candidates for election as United States Senators. The statutes expressly require the nominations of party candidates for United States Senators to be made under the provisions of the statute, and not otherwise, before the next general election.
Where statutes are designed to effectuate the intent of organic commands or to serve a general public purpose, the provisions of the statute, with all fair and lawful implications needed to make the lawmaking intent efficacious, should be so interpreted and applied as to completely effectuate the organic and statutory commands, purposes and intendments, in the absence of other controlling law.
The Federal Constitution originally provided that "if vacancies happen" in the offices of United States Senators, "the Executive" of the State "may make temporary appointments," and it was held by this Court that the Secretary of State may by mandamus be required to countersign *Page 24 
and seal with the Great Seal of the State a commission issued by the Governor to his appointee to fill a vacancy in the office of United States Senator from Florida. The Federal Constitution authorized only a "temporary appointment" by the Governor and did not require such appointment to be authenticated by a commission or in any other manner; but as the Governor desired to issue acommission to his appointee, it was held that the commission was not complete until it had been countersigned and sealed by the Secretary of State, though the State, under Section 14, ArticleIV, of the Florida Constitution and the Federal or State laws did not expressly require or authorize a commission to be issued to an appointee as United States Senator. In effect it was held that by implication the State law intended that a completed commission should be issued to an appointee as United States Senator from Florida. State, ex rel., v. Crawford, 28 Fla. 441, 10 So. 118.
When vacancies happen in the office of United States Senator, the Federal Constitution expressly requires the Governor to "issue writs of election to fill such vacancies"; and the State statute expressly requires the governor to "issue writs of election to fill such vacancy at the next general election"; and a party nomination to fill such vacancies is expressly required to be made as commanded by the statute before the names of party candidates to fill the vacancies can be placed upon the official ballots at the general election. So nominations of party candidates under the primary election statutes are by the statute made essential to elections to fill vacancies in the offices of United States Senators from Florida as commanded by the dominant organic law; and the statutes should be interpreted to make effective the organic command as to "writs of election to fill vacancies" in the offices of United States Senators. *Page 25 
In State, ex rel, v. Mitchell, 118 Fla. 513, 159 So. 775, the implications of the primary election law as to special primary elections and the controlling effect of applicable organic provisions were not involved or discussed. The questions there considered related to the legal status under the particular facts of that case, of a candidate nominated by a party executive committee for an elective county office that had become vacant after the general primary elections. In this case the consideration relates to the provisions and legal implications of the primary election laws relating to special primary elections, interpreted with reference to the express commands of paramount organic law as to elections to fill vacancies in the offices of United States Senators, the provisions of the primary election laws being made an indispensable part of the system of elections to fill elective offices under the controlling organic law. State, ex rel. v. Dyer, 109 Fla. 33, 148 So. 210; State, ex rel.,
v. Gerow, 79 Fla. 804, 85 So. 144; Ex parte Hawthorne, 116 Fla. 608,  156 So. 619.
In this case the party State executive committee has not itself made nominations of party candidates for United States Senators, but has invoked the State primary election laws for making such party nominations of candidates, and the question is whether when a special primary election is called in a case like this, the controlling law requires the special primary nominations to be made in the manner provided by the statute.
The statutory "manner" of making primary party nominations of candidates for elective offices including United States Senators, is in general applicable to all primary elections and is not limited to the specific biennial primary elections designated in the statute. The word, "manner," as used in the statute, has relation to the means and method *Page 26 
of making party nominations of candidates for offices, and not to the number of, or to the times for holding, primary elections to nominate party candidates for office.
A nomination under the provisions of the statute is essential to a place on the general election ballot; and the provisions ofthe statute do not confine primary nominations to the specific biennial primary elections that are expressly required by the statute. All primary nominations of party candidates for elective offices must be made under the provisions of the statute, but not necessarily at the biennial primary elections fixed by the statute. The statute provides for the nomination of party candidates for elective offices by the appropriate executive committees when at the second primary election no candidate for nomination for an elective office receives a majority of the votes cast for the office, and also when a person nominated for office dies, resigns or is removed between the primary election and the ensuing general election and also when for any cause there is a vacancy in any nomination and no method is otherwise provided in the statute for filling such vacancy in nomination. Sec. 14, Chap. 13761, Acts of 1929; State v. Tyler, 100 Fla. 1112,  130 So. 731.
"A first primary election," not the first primary election, "shall be held on the first Tuesday after the first Monday in June," and "a second primary" election shall be held on the fourth Tuesday after the first Monday in June in every year in which a general election is held. Sec. 411 (354) C.G.L., as amended by Chap. 13761, Acts of 1929; Sec. 1934 and 1936 Supplements to C.G.L. Such biennial primary elections are mandatorily provided for; but the statute does not exclude other primary elections that may be appropriate to comply with the command of the statute that all party candidates including party candidates for United *Page 27 
States Senators, shall be made in the manner provided for in the statute and not otherwise.
Here the vacancies in office having occurred pending and not after the general primary election of 1936, the statute does notexpressly authorize party nominations to be made by executive committees. And when there is no vacancy in a party nomination,
but a vacancy in an elective office, including the office of United States Senator, occurs by the death of the incumbent before the regular primary election; but too late for a party candidate to fill the vacancy to qualify as a candidate in the regular primary election, and the office must be filled at the approaching general election, a party candidate for the office so to be filled at the coming general election, must be chosen in the manner provided by the statute. As the exceptional cases here are not expressly covered by the provisions of the statute as to party nominations of candidates by either primary elections or by executive committees, party candidates may be nominated by special primary elections called by the appropriate party executive committee, under the usual powers of the committee, there being no express provisions of the statute either permitting or forbidding such a primary election. Such an exercise of power by the executive committee elected under the statute, is consistent with the intendments of the statutory provisions controlling party nominations of candidates by primary elections, and complies with the statutory requirements that all party nominations shall be made in the manner provided by statute and not otherwise. When a primary election is called, it must be held in the manner provided by the statute, since the statute provides that all nominations of party candidates must be by primary elections or by executive committees, in the mannerprovided by the statute. Sec. 411 (354) C.G.L., as amended by Chap. *Page 28 
13761, Sec. 14, Acts of 1929; State, ex rel., v. Mitchell,118 Fla. 513, 159 So. 775. When Section 355 C.G.L. requires party candidates to be nominated "in the manner provided" by the statute, it means nomination by primary elections when they are commanded or properly called, or by appropriate executive committee when that method is allowed by the statute. Section 411 (354) C.G.L., as amended by Chapter 13761, Acts of 1929. State,ex rel., v. Mitchell, 118 Fla. 513, 150 So. 775. In this case the party executive committee has called a primary election and it is necessary that, having been duly called, it must be conducted in the manner provided by the statute.
"Each committee and its officers shall have the powers usually exercised by such committees and by the officers thereof not inconsistent with the provisions of this Article." Sec. 361 (305) C.G.L.
Powers and duties implied by the purpose, terms and intent of a statute may be as potent and may be made as effective as powers and duties expressly or specifically provided by statute.
It is a contemplated power of a party executive committee elected under the statute, to take lawful steps to provide a party candidate for each elective office; and the calling by the appropriate party executive committee, of primary elections to provide party candidates that could not have been regularly provided for at the usual biennial primary elections, when such party candidates are not expressly required to be filled by executive committees, is not inconsistent with the statute, but it is in accord with the requirements and intent of the statute that all party candidates for elective offices, including United States Senators, shall be nominated in the manner provided for in the statute, and the initial manner provided is by primary elections. The primary *Page 29 
election statutes refer to general or regular primary elections, and to special primary elections. Party candidates may be chosen by executive committee nominations, instead of by primary elections where the manner of nominating by primary elections could not have been appropriately invoked, having reference to the dates of the general primary elections and the general election and other pertinent conditions. See State, ex rel., v. Mitchell, 118 Fla. 513, 159 So. 775, or where the nomination of party candidates by executive committees is provided for or permitted by the statute. Sec. 411 (354) C.G.L., as amended by Chap. 13761.
Each candidate for a primary nomination to an elective office is required to pay a stated fee into the public treasury; but party assessments of candidates for party nominations are expressly forbidden "in the event of a special primary election." Sec. 381 (324) C.G.L. Thus special primary elections which are contingent upon the happening of events, are expressly
contemplated by the statute; and all the provisions of the statute should be given their intended effect as parts of the statute and to effectuate controlling commands of organic law.
There is nothing in the statute that forbids or that is inconsistent with special primary elections; but on the contrary, special primary elections are consistent with the statutorymanner of holding primary elections and with the requirements of controlling organic law; and consistent with the limited statutory executive committee nominations and with the powers usually exercised by party executive committees in providing party candidates for elective offices in any manner consistent with statute law. When special primary elections are invoked, they should be held as the statute provides and not otherwise, since all primary elections *Page 30 
to nominate party candidates for office must be held in the manner provided by the statute and not otherwise.
The statutory authority and duties of the Secretary of State and other officers, with reference to the "manner" of holding primary elections are as applicable to special primary elections to nominate party candidates for offices commanded by law to be filled by election after due nomination, as such authority and duties are applicable to the regular biennial primary elections to nominate party candidates for elective offices.
If all nominations of party candidates for elective offices "shall be made in the manner provided in" the statute, and if the name of no person nominated by a party shall be placed on the official ballot at the general election unless such person shall have been nominated for office under the provisions of the statute, then all nominations of party candidates must be made by primary elections held under the statute or by the appropriate executive committees, which are the only means or manner of making party nominations "under the provisions of" the statute. The nomination of party candidates by primary elections is the general rule and such nominations by executive committees are special exceptions.
The statute expressly provides for a general biennial primary election for making nominations of candidates by all political parties, the names of which party nominees are to be placed upon the official ballots at the ensuing general election, Section 359 (303), 411 (354) C.G.L., Chapter 13761, Acts of 1929; and express provision is also made for making party nominations by the appropriate executive committee when there is a tie vote at the second primary election or when by reason of death or other cause there is a vacancy in a party nomination between the general *Page 31 
primary and the general election. Sec. 411 (354) C.G.L., as amended in 1929.
No express statutory provision is made for making party nominations for elective offices that become vacant after the time for qualifying as candidates in a general biennial primary election has passed and before the primary election is completed; but the statute provides the manner of making nominations of party candidates by primary elections and such provisions are general and may be made applicable to special primary elections invoked to make party nominations of candidates for vacancies in offices that the law requires to be filled at the general election, when the vacancies in office occurred too late for candidates to qualify at the regular primary election and before the primary election is completed, absent any controlling provision of law to the contrary. The statute does not specifically provide for calling special primary elections, and does not expressly require party executive committees to call a special primary election; but special primary elections are not forbidden, but are contemplated by, and are not inconsistent with the provisions of the statute, and accord with the controlling intent and commands of dominant organic law for the election of United States Senators to fill vacancies that may "happen" in such offices; and an appropriate executive committee that has been elected under the statute, having general powers recognized by the statute, may call special primary elections in the absence of controlling law to the contrary.
As all party candidates whose names are to go upon the general election ballot must under the statute be nominated by primary elections or by party executive committees; and as the means and manner of holding statutory primary elections are as applicable to special as to general primary elections; *Page 32 
and as the statute expressly provides that each party executive committee "shall have the powers usually exercised by such committee * * * not inconsistent with the provisions of" the statute; and as it is within the authority and duty of the appropriate party executive committee to provide for nominating party candidates as may be authorized by law; and as a special primary election to nominate party candidates for offices of United States Senators who could not have been nominated in the regular primary election and who must be elected at the coming general election, is not inconsistent with, but is in accord with, the statutes of the State, and the statutes must be interpreted to make effective controlling organic law; and as the statute contemplates that all primary elections shall be held in the manner provided by the statute, the calling by the proper party executive committee elected under the statute of a special primary election in such a case as this, to be held in the manner provided by the statute, to nominate party candidates for the offices of United States Senators to be voted for at the approaching general election, is not inconsistent with, but is in accord with, the purpose and intent of the statutes and the requirements of paramount organic law for the filling of vacancies in the offices of United States Senators. The duty of the Secretary of State to accept the oaths and filing fees duly tendered by candidates as alleged, is a part of the manner of conducting primary elections under the provisions of the primary election statutes, and the duty is required by law to be performed to effectuate the intent and purpose of the controlling law.
Express provisions of the primary election statute and amendments thereto, provide for party candidate nominations at the biennial primary elections, and also provide for executive committee nominations in stated contingencies. *Page 33 
The statute does not forbid, but by references to special primary elections and by the general express recognition of the usual powers of party executive committees which are preserved by the statute, and also by the necessary intendments of the statute to effectuate the expressed general organic and statutory purposes with reference to the nomination and election of officers, and particularly United States Senators, the statutes by necessary implication intend that special primary elections called by a party executive committee to nominate party candidates for the offices of United States Senators, should be conducted in the manner provided by the statute, there being no contrary provisions of Federal or State law.
Under Article XVII of the Federal Constitution, it is the duty of the State to provide for the election of United States Senators to fill vacancies as well as for new terms. Provisions for such elections have been made. See Secs. 456 (391), 457 (392), 251 (216), et seq., C.G.L. As the State laws require party nominations of candidates for election as United States Senators to be made in a prescribed manner by primary election or by party executive committee before the names of party candidates can be printed on the election ballots, Sec. 355 (299) C.G.L., it is the duty of the State to provide the means and manner for making such nominations; and such means and manner are provided by the express and implied provisions and intendments of the primary election statute.
DAVIS, J., concurs.
* On May 26, 1936, Governor Sholtz appointed Hon. Scott M. Loftin to succeed Senator Park Trammell, who died May 8, 1936, the appointee to serve "until the vacancy is filled by election as provided by law"; and on July 1, 1936, the Governor appointed Hon. W.L. Hill to succeed Senator Duncan U. Fletcher, who died June 17, 1936, the appointee to serve "until his successor has been duly elected and qualified as provided by law."